Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147261(86)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant/
            Cross-Appellee,
                                                                    SC: 147261
  v                                                                 COA: 307028
                                                                    Calhoun CC: 2011-001705-FC
  LEVON LEE BYNUM,
             Defendant-Appellee/
             Cross-Appellant.
  _____________________________________/

          On order of the Chief Justice, the motion of the Criminal Defense Attorneys of
  Michigan to participate in oral argument by sharing ten minutes of defense counsel’s
  allotted time for argument is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                March 27, 2014
                                                                               Clerk